Case: 1:20-cr-00475 Document #: 4 Filed: 08/06/20 Page 1 of 1 PagelD #:29
Order Form (01/2005)

United States District Court, Northern District of Winois

a

 

pe

 

 

 

 

A: 9
ame ssigned Judge Sitting Judge if Other 4,
" aT tae ie JUDGE DURKIN than Asafgned Judge MAGISTRATE JUDGE VALDE
CASE NUMBER |17 GJ 52 DATE | 06 AuGusT’2020
CASE :
nme | vusv.tousresr OQOCR 4975

 

 

DOCKET ENTRY TEXT

 

Grand Jury Proceedin

 

The Grand Jury for SPECIALJANUARY 2020 the Session, a quorum being
present, returns the above-entitled indictment in open Court thjs date before

—24 fbey 2 |
Judge or Magistrate Judge SET WO i”? Escala

    
  
 

  

 

TO SET PRELIMINARY BAIL AT $25,000.00.

FILED

AUG 96 2029 yw

THOMAS G. BRUTON
CLERK, U.S. DISTRICT COURT

SIGNATURE OF JUDGE (ONLY IF FILED
or MAGISTRATE JUDGE UNDER SEAL)

 

Courtroom Deputy Initials: | 4/ >

 

 

 

 

Page | of 1
